
	

113 S2241 IS: Drug-Free Playgrounds Safety Enhancement Act of 2014
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2241
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2014
			Mr. Begich introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To enhance the safety of drug-free playgrounds. 
	
	
		
			1.
			Short title
			This Act may be cited as the
		  Drug-Free Playgrounds Safety Enhancement Act of 2014.
		
			2.
			Drug-free playgrounds
			Section 419 of the Controlled Substances Act (21 U.S.C. 860) is amended—(1)in subsection (a), by striking video arcade facility and inserting video amusement game facility; and(2)in subsection (e)—(A)in paragraph (1)—(i)by striking  outdoor facility and inserting outdoor area;(ii)by striking three or more separate and inserting 1 or more;(iii)by inserting play structures, after not limited to,; and(iv)by striking and teeterboards and inserting seesaw, merry-go-round, slides, jungle gym, chin-up bars, sandbox, spring rider, monkey bars,
			 overhead ladders, trapeze rings, playhouses, rope bridges, and mazes; and(B)by amending paragraph (3) to read as follows:
					(3)The term video amusement game facility means any facility, legally accessible to persons under 18 years of age, intended primarily for
			 amusement, which contains video game machines or other similar youth
			 games..
